BATTERY CHARGING CIRCUIT INTEGRATED INSIDE BATTERY PACK

Primary Examiner: Gary Harris 		Art Unit: 1727       March 25, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 06/04/2020 was considered by the examiner.

Drawings
3.	The drawings were received on 11/15/2019.  These drawings are acceptable.

Election/Restrictions
4.	Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/2022.  Applicant argues that the restriction would not be unduly burdensome to examine the non-elected groups and species.  However,

The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
 	
 	Accordingly, claims 1-7 & 19-21 are being examined.  The restriction requirement is made FINAL.

Claim Objections
5.	Claim 21 is objected to because of the following informalities:  Claim 21, requires “the battery to have a memory”.  However, a memory is not clearly defined in the claim and given that when a battery is charged or discharged and would inherently have a memory as it holds an amount of charge and could be considered a memory.  Appropriate correction is required.
 	Claim 19 is objected to as it requires the battery charging system of claim 1 wherein “athe” battery.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 21, requires “the battery to have a memory”.  However, a 


Claim Rejections – 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claim(s) 1-4 & 21 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sakakibara US 2010/0181966.
 	As to Claim 1, Sakakibara discloses a battery charging system (see abstract and title) comprising: a battery (100) including at least one battery cell (120, see figure 14) and a housing (101 & 102, see figure 13).
 	The housing defining an interior region (see figure 13).  A battery charging circuit (141); a battery management system (100); an inherent microcontroller (the controller 134, is an inherent microcontroller), see MPEP 2112.
 	A charging port (IN) (see figure 19, [0167]).  Wherein the battery charging circuit is disposed in the interior region of the housing (see for instance figures 13 & 17).  
  	In the event it is shown that Sakakibara does not require a microcontroller, it would have been obvious to modify Sakakibara to utilize a miniaturized controller as this would provide such features as size and weight reduction along.  Examiner takes the position that one having ordinary skill in the art would recognize the advantages of using a microcontroller.

 	Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 IV A.
 	As to Claim 2, Sakakibara discloses the battery charging system of claim 1 wherein the at least one battery cell includes a lithium ion cell [007, 008 & 0081].  
 	As to Claim 3, Sakakibara discloses the battery charging system of claim 1 wherein the battery management system, the microcontroller, and the memory are disposed in the interior region of the housing (see figure 13).  
 	As to Claim 4, Sakakibara discloses the battery charging system of claim 1 wherein the charging port (280) is accessible along an exterior region of the battery (see figure 22, [0183]).  
 	As to Claim 21, Sakakibara discloses the battery charging system of claim 1 wherein the battery further includes a memory (main controller 134 determines whether charging is permitted or not [0174] & figure 30. Further, the battery holds a charge which is interpreted as a memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.




8.	Claims 5, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara US 2010/0181966.
 	As to Claim 5, Sakakibara discloses the battery charging system of claim 1 utilizing a charging port (see figure 24).
 	Sakakibara is silent to wherein the charging port is configured to connect with a USB-Type C Connector.  
 	However, Sakakibara discloses the electrical cord adapter 250, when connected. The slide rails 255 of the electrical cord adapter 250 can be inserted into and along the guide rails 205 of the cordless power tool 200, like the slide rails 105 of the battery pack 100 [0175].
 	It would have been obvious to one skilled in the art to utilize a USB-Type C Connector as the connector configuration has become the industry standard and one would be motivated to utilize the USB-Type C Connector in order to provide rotational symmetry when connecting to a cordless power tool.
	As to Claim 19, Sakakibara discloses the battery charging system of claim 1 wherein the battery further includes a USB connector and switching provisions; wherein the switching provisions (i) detect which of the charging port was first connected to external components, and (ii) disable the other (see figures 23 & 30, [0174 & 0202]).  

 	Although Sakakibara does not disclose a USB connector, for the reasons stated in Claim 5, It would have been obvious to one skilled in the art to utilize a USB 
 	As to Claim 20, Sakakibara discloses the battery charging system of claim 19 (modified). Wherein if the charging port and the connector were connected to external components at the same time, the switching provisions enable the charging port and disable the connector (see figures 26-30).
 	Although Sakakibara does not disclose a USB connector, for the reasons stated in Claim 5, It would have been obvious to one skilled in the art to utilize a USB Connector as the connector configuration has become the industry standard and one would be motivated to utilize the USB Connector in order to provide rotational symmetry when connecting to a cordless power tool.
	In this regard, it is noted changes in the shape of a connector is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed battery is significant. In re Dailey, 149 USPQ 47. 
Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

Allowable Subject Matter
9.	Claims 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 6 requires the battery charging system of claim 1 further comprising a power source module including: an AC/DC power circuit [0017]
 	However, there is sufficient specificity in Claim 6 requiring; a USB power delivery controller; a low power DC power circuit, the low power DC power circuit including (i) a wireless connectivity component, (ii) provisions for memory storage, and (iii) a microcontroller which clearly describe the battery charging system.

Claim 7, depends on Claim 6, and is therefore objected to but would be allowable if added to the intervening claims.

10.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/GARY D HARRIS/Primary Examiner, Art Unit 1727